Court of Appeals, State of Michigan

                                           ORDER
                                                                        Kurtis T. Wilder
Grass Lake Improvement Board v Dept of Environmental Quality             Presiding Judge

Docket No.   326571                                                     William B. Murphy

LC No.       2014-001064 AA                                             Peter D. O'Connell
                                                                          Judges


              The Court orders that the July 19, 2016 opinion rs hereby VACATED, and
a new opinion is attached.




                      A true copy entered and ce1iified by Jerome W. Zimmer Jr., Chief Clerk, on




                             JUL Z 1 2016
                                    Date